 1
 2
 3
 4
 5
 6
 7
 8
 9              IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case ED CV 16-2603- ODW (MRW)
13   DANNY M. GUERRA,
14                     Plaintiff,
                                            JUDGMENT
15                v.
16   W. HAWKINS, et. al.,
17                     Defendants.
18
19
20         Pursuant to the Order Accepting Findings and Recommendations of the
21   United States Magistrate Judge,
22         IT IS ADJUDGED that this action is dismissed with prejudice.
23
24
25   DATE: May 16, 2019                  ___________________________________
                                         HON. OTIS D. WRIGHT II
26                                       UNITED STATES DISTRICT JUDGE
27
28
